Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The Examiner notes: 
For compact prosecution The Examiner called Applicant's representative on 05/19/2021 to discuss the claims and which invention Applicant wanted examined. As of the mailing of this action The Examiner's telephone call has not been returned.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. The claim sets of 1 – 18 are drawn to establishing a secure connection between a UE and an edge server based on an authentication certificate of a website classified in H04W4/029.
II. Claims 19 – 40 are drawn to transmitting an access content request and associated mobile content delivery network acceleration information to a network access device, classified in H04l67/04.
III. Claims 19 – 40 are drawn to transmitting an access content request and associated mobile content delivery network acceleration information to a network access device, classified in H04W4/18.
IV. Claims 41 – 46 are drawn to generating and providing a ticket key to a plurality of edge nodes, classified in H04N21/25875.
V. Claims 47 – 66 are drawn to resuming or continuing a TLS session between a UE and a target edge node after the UE has been handed over to the target edge node, classified in H04l63/0823.
VI. Claims 67 – 70 are drawn to preparing a handover of a UE from a source edge node to a target edge node, classified in H04W36/12.

Inventions I - VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I - VI are related as disclosed but are distinct as claimed. The Examiner asserts the invention of each Grouping would not infringe the invention of any of the other Groupings. The Examiner further asserts there would be a serious burden if restriction were not required as evidenced by separate classification. In addition, the inventions can be shown to be distinct if the inventions as claimed do not overlap in scope; the inventions as claimed are not obvious variants; and the inventions as claimed have a materially different design, mode of operation, function or effect. See MPEP § 806.05(j). In the instant case each invention as claimed does not overlap in scope with any of the other inventions, they are not obvious variants of each other and they each have a materially different design than that of the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN F SHAW whose telephone number is (571)270-5191.  The examiner can normally be reached on M-TH 6am-3:30pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BRIAN F SHAW/Primary Examiner, Art Unit 2491